Case 3:19-cv-01147-HES-PDB Document 64 Filed 06/21/21 Page 1 of 2 PageID 715




                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                                                       CASE NO. 3:19-cv-1147-J-20 PDB
JAC'QUANN HARVARD,

          Plaintiff,

v.

MARK S. INCH, as Secretary of the
Florida Department of Corrections, et al.

      Defendants.
___________________________________/

               NOTICE OF TAKING DEPOSITION OF JAC’QUANN HARVARD

          PLEASE TAKE NOTICE that the undersigned attorney will take the deposition upon oral

examination of:

          Deponents:     Jac’Quann Harvard

          Date:          Thursday, June 24, 2021

          Time:          12:00 P.M.

          Place:         Wakulla Correctionla Institution Annex
                         110 Melaleuca Drive
                         Crawfordville, FL. 32327

                         (Court Reporter and Plaintiff’s counsel Mr. Cook to appear in person)

          Zoom:          zoom link to be provided

                         (Defendant’s counsel Mr. Margolis to appear via zoom)

          The deposition will be taken before a Notary public or any officer authorized to
administer oaths by the laws of the State of Florida, and a person who is neither a relative, nor
employee, nor attorney, nor counsel of any of the parties and who is neither a relative nor
employee of such attorney or counsel, and who is not financially interested in the action.




[8721.002/5303161/1]
Case 3:19-cv-01147-HES-PDB Document 64 Filed 06/21/21 Page 2 of 2 PageID 716




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing is being served via

electronic mail to: James V. Cook, Esq., 314 West Jefferson Street, Tallahassee, Florida 32301

(cookjv@gmail.com), this June 21, 2021.

                                            SHAPIRO BLASI WASSERMAN & HERMANN PA
                                            Corporate Centre at Boca Raton
                                            7777 Glades Road, Suite 400
                                            Boca Raton, Florida 33434
                                            T: (561) 477-7800 || F: (561) 477-7722
                                            mmargolis@sbwh.law
                                            Igenova@sbwh.law

                                            By:   /s/ Matthew A. Margolis
                                                    Matthew A. Margolis
                                                    Florida Bar No. 1002501
                                                    Attorneys for Defendants




[8721.002/5303161/1]
